Citation Nr: 9912901	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  98-18 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for Human Immunodeficiency 
Virus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1985 to 
November 1989. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDING OF FACT

Human Immunodeficiency Virus (HIV) was first diagnosed during 
service.


CONCLUSION OF LAW

The veteran's HIV was incurred in service.  38 U.S.C.A. §§ 
1131, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he contracted the human 
immunodeficiency virus (HIV) while on active duty.  Based on 
its review of the relevant evidence in this matter, and for 
the following reasons and bases, it is the decision of the 
Board that the evidence supports the claim for service 
connection.

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  When a veteran submits a well-grounded claim, 
VA must assist him in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  The Board is satisfied that 
all available relevant evidence has been considered and that 
no further assistance to the veteran is required to comply 
with 38 U.S.C.A. § 5107(a).  The Board does note that it is 
remarkable that the veteran was able to obtain copies of his 
servie records, but the VA could not.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1998).  

The veteran maintains that he contracted HIV during military 
service.  The veteran's service medical records support his 
contentions.  In April 1987 the veteran was admitted to 
Wilford Hall Medical Center at Lackland Air Force Base, 
Texas, for evaluation of positive HTLV-III antibody.  
Physical examination revealed the presence of significant 
noncontiguous lymphadenopathy.  Disposition and 
recommendations included a notation that if the veteran 
experienced progression in his HIV or other problems within 
the following year, his attending physician should contact 
the Department of Infectious Disease at Wilford Hall Medical 
Center.  

In April 1988 the veteran was seen at Wilford Hall Medical 
Center for HIV re-evaluation.  

At the VA examination, dated December 1997, the diagnosis was 
human immunodeficiency virus (HIV), currently asymptomatic 
with no sequelae.  

At the February 1999 videoconference the veteran testified 
that he was first diagnosed with HIV in April 1987 at Wilford 
Hall Medical Center.  He stated that he was seen at that 
facility for three consecutive years for follow-up.  The 
veteran indicated that some of his symptoms were fatigue, a 
high fever, swollen lymph nodes, constipation, night chills, 
and insomnia.  He reported that in April 1988 a sample of 
tissue was taken from his tongue and that he was classified 
as Walter-Reed stage 1.  The veteran testified that the 
military did not use the term HIV at that time but rather 
classified those individuals as Walter-Reed staging.  He 
stated that he was used as a guinea pig and did not receive 
any treatment for his HIV.  The veteran reported that he did 
not have a separation physical and that he first sought 
treatment for HIV after service in March 1997.  He indicated 
that he did not seek treatment sooner because he did not have 
much knowledge about the disease and thought he was going to 
die.  

Dr. Lopez, in a letter dated February 1999, wrote that the 
veteran had been under his care since March 1997.  Dr. Lopez 
wrote that on two different occasions, September 1986 and 
March 1987, the veteran was seen at the U. S. Air Force 
Clinic at McCord Air Force Base with generalized 
lymphadenopathy, including supraclavicular nodes, cervical 
nodes, axillary nodes and posterior cervical nodes, plus 
supratrochlear nodes.  It was apparent to Dr. Lopez, in a 
statement dated August 1987, also from McCord Air Force Base, 
that the veteran's condition would not allow him to receive 
live virus vaccinations.  Dr. Lopez wrote that under normal 
circumstances, only immunodeficient patients were precluded 
from receiving live virus vaccines.  In view of the fact that 
the veteran has never received immunosuppressive steroids or 
other immunosuppressive chemotherapy, it was Dr. Lopez's 
logical conclusion that the statement from August 1987 must 
have indicated that the veteran had been diagnosed with HIV 
infection.  In addition, Dr. Lopez wrote that a pathology 
note from May 1988 at Wilford Hall Medical Center further 
substantiated the veteran's HIV condition.  A biopsy of the 
lateral border of the veteran's tongue was confirmed to be 
oral hairy leukoplakia, also another marker of underlying HIV 
infection.  Dr. Lopez indicated that Walter Reed's own 
description of asymptomatic HIV infection was Walter Reed 
Stage I-A.  He concluded that the veteran was diagnosed with 
HIV infection in April 1987, while in active service with the 
U.S. Air Force.

The Board finds that the evidence supports the veteran's 
claim.  The Board notes that HIV infection was demonstrated 
in service.  Service Medical records from April 1987, April 
1988 and March 1989 show that the veteran tested positive and 
was evaluated for HIV infection.  Service connection is 
warranted.


ORDER

Service connection for HIV is granted, subject to the laws 
and regulations governing the payment of monetary awards.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

